In a separation action, the defendant husband appeals from so much of an order of the Supreme Court, Suffolk County, dated October 19, 1976, as (1) awarded plaintiff-respondent alimony, child support and a counsel fee pendente lite, and (2) directed him to pay the carrying charges on the marital residence. Order affirmed insofar as appealed from, without costs or disbursements. The record amply supports the determination of the Special Term. Appeals from orders pendente lite made on contested issues, absent a genuine necessity, should not be pursued. A speedy trial is the better solution. Cohalan, Acting P. J., Hawkins, Mollen and O’Connor, JJ., concur.